Citation Nr: 1819832	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-31 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to an evaluation greater than 10 percent for service-connected impingement syndrome of the left shoulder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2002 through November 2002, March 2003 through August 2004, and May 2007 through June 2008.  He also had several periods of active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2011 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The RO had previously denied service connection for a right knee disability in April 2009.  Although the Veteran submitted a notice of disagreement, he did not perfect his appeal and the rating decision became final.  The Veteran subsequently filed a claim for service connection for the above-listed issue in January 2011.  The record does not reflect that the RO requested the Veteran's entire personnel file from the Defense Personnel Records Information Retrieval System (DPRIS) until July 2014.  The relevant personnel records require reconsideration, not reopening, of the previously denied claim.  38 C.F.R. § 3.156(c).  Accordingly, the issue is phrased to show the merits of the claim are considered.

In his April 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  He was scheduled for a hearing in May 2016.  Prior to the hearing, the Veteran requested that his hearing be postponed.  The RO rescheduled his hearing for March 2018.  The Veteran failed to attend his March 2018 hearing and has not submitted good cause or a request for a new hearing.  His request his deemed withdrawn.

The issues of entitlement to an evaluation greater than 10 percent for service-connected impingement syndrome of the left shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise as to whether his right knee disability, diagnosed as symptomatic status post ACL repair, is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability, diagnosed as symptomatic status post ACL repair, have been met.  38 U.S.C. §§ 1101, 1110, 1113, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for a right knee disability.  Specifically, he claims he tore his anterior cruciate ligament (ACL) and medial collateral ligament (MCL) during martial arts training while on ACDUTRA.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active duty for training.  See 38 U.S.C. §§ 101(24), 106. ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 38 U.S.C. §§ 316, 502, 503, 504, or 505; 38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  In general, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the member's initial period of training.

Active military service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training.  38 U.S.C. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(3).  INACDUTRA includes duty (other than full-time duty) under sections 316, 502, 503, 504, or 505 of title 32 (32 U.S.C. §§ 316, 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d)(4).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or ACDUTRA, from an injury incurred or aggravated while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of INACDUTRA.  38 U.S.C. §§ 101(24), 106, 1110, 1131 (2012).

The initial determination in any claim for veterans' benefits is whether the claimant is considered a "Veteran" during the period of service upon which the claim is based.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  In contrast to active duty, service on ACDUTRA, without more, will not suffice to give one "Veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). For a claimant to be considered a "Veteran" for any period of service other than active duty, it must be shown that he became disabled from a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he became disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during INACDUTRA.  See 38 U.S.C. § 101 (2, 22, 24) (2012); 38 C.F.R. §§ 3.1(d), 3.6(a, c, d) (2017).

Here, the record reflects that the Veteran served on ACDUTRA in June and July 2006.  His personnel record reflects that he earned 7 active duty points from June 16, 2006 through June 22, 2006 and 9 active duty points from June 23, 2006 through July 1, 2006.  Further, the Veteran submitted orders dated June 2006 ordering him to annual training from June 16, 2006 through July 2, 2006.

After a full review of the record in conjunction with the applicable laws and regulations, the Board finds that the claim must be granted.

Service treatment records reflect that the Veteran was participating in martial arts training on June 27, 2006 when he heard a "pop" in his knee with subsequent pain and swelling.  He was diagnosed with knee pain and swelling and was taken to the emergency room for a possible tear or fracture.  Emergency room records from Baptist Health Medical Center indicate he was discharged with crutches and instructions to follow up with orthopedics as soon as he returned home.  An August 2006 MRI report noted the Veteran had a complete rupture involving the proximal aspect of his ACL, a complete rupture involving his MCL, an acute reduced patellar dislocation, and small joint effusion.  His records reflect that he remained symptomatic and underwent surgery to repair his ACL in February 2007.  The February 2007 operative report noted his MCL had essentially healed.  A May 2007 medical record reflected the Veteran had progressed well after surgery and was released from treatment to deploy to Iraq with instructions to wear a knee brace.

The Veteran reported knee pain on a May 2007 periodic health assessment.  On his March 2008 post-deployment health assessment he reported having swollen or painful joints.  He reported knee pain on his April 2008 periodic health assessment.

The Veteran was afforded a VA examination in February 2009.  He reported that he tore his ACL and MCL in June 2006 and was able to run on active duty but now experienced pain, instability after running more than three miles, fatigue, and popping.  He experienced flare-ups in pain every other day that lasted two to three hours.  There was no evidence of subluxation or dislocation.  Physical examination reflected tenderness over the ACL and medial joint.  There was no evidence of erythema, edema, increased warmth, or effusion.  Ligamentous testing was normal.  Range of motion testing reflected flexion to 140 degrees without pain and normal extension with no change after repetitive use testing.  The examiner diagnosed him with symptomatic status post ACL repair.

Although no other examinations or range of motion testing were conducted, VA treatment records dated February 2009 reflect the Veteran reported knee pain when walking.  Records from December 2013 and August 2014 noted he continued to experience right knee pain.

Resolving reasonable doubt in the Veteran's favor, the Board finds that his current right knee disability is etiologically related to his June 2006 period of ACDUTRA.  Records confirm he tore his ACL and MCL while on ACDUTRA in June 2006 and he sought continuous treatment until he deployed in 2007.  The Veteran continued to report knee pain and joint swelling following his separation from active duty in 2008.  Additionally, a VA examiner diagnosed him with symptomatic status post ACL repair, reflecting that he continued to experience residual disability after separation from active duty.

There are no other examination reports or medical evidence suggesting that the Veteran's right knee disability is not related to his active duty service.  There is no evidence in the record reflecting that he experienced an ACL tear after his 2006 injury but prior to his February 2009 VA examination.

Accordingly, the Board finds that the Veteran's right knee disability is directly related to his June 2006 period of ACDUTRA and service connection is warranted.


ORDER

Entitlement to service connection for a right knee disability, diagnosed as symptomatic status post ACL repair, is granted, subject to the rules and regulations governing monetary awards.


REMAND

The Veteran claims that his service-connected right shoulder disability is worse than what is reflected by a 10 percent disability rating.  The Veteran was last afforded a VA examination to evaluate the severity of his shoulder disability in March 2011.  Physical examination during that examination reflected his left shoulder had full range of motion without pain.  An August 2013 VA treatment record reflected that the Veteran's left shoulder movements were diminished, but did not provide the results of range of motion testing.  As the record reflects the Veteran's left shoulder condition has worsened since his VA examination seven years ago, he should be afforded a VA examination to determine the current severity of his left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA treatment records from the Oklahoma City VAMC and all associated outpatient treatment records from September 2016 to the present.

2.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected impingement syndrome of the left shoulder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


